EXHIBIT 99.3 CONSENTOF CRAIG F. HORLACHER Craig F. Horlacher Pincock, Allen & Holt 165 South Union Blvd, Suite 950 Denver, CO 80228-2226 Phone 303-986-6950 Fax 303-987-8907 Email: chorlacher@pinock.com CONSENT OF QUALIFIED PERSON 1. I, Craig F. Horlacher, consent to the public filing of the technical report titled “Amended and Restated Preliminary Economic Assessment NI 43-101 Technical Report for the Norra Kärr REE Zirconium Deposit, Gränna, Sweden” and dated May 11, 2012 and amended and restated on July 9, 2013 (the “Technical Report”) by Tasman Metals Ltd. (the “Company”). 2. I also consent to any extracts from or a summary of the Technical Report in the news releases of the Company dated March 21, 2012 and July 11, 2013 (the “News Releases”). 3. I certify that I have read the News Releases filed and being filed by the Company and that it fairly and accurately represents the information in the sections of the Technical Report for which I am responsible. Dated this 10th day of July, 2013. “Craig Horlacher” Craig F. Horlacher V40098\VAN_LAW\ 1245090/1
